Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application has been examined.  Claims 1-20 are pending.
	The Group and/or Art Unit location of your application in the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2186.
Specification
	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	Claim 18 is rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Sultenfuss et al.  
In regard to claim 18, Sultenfuss et al. disclose a memory storage device having program instructions stored thereon that, upon execution by one or more processors of an Information Handling System (IHS), cause the IHS to: determine that a battery of the IHS is expected to undergo a charge event as shown in Fig. 4, which is reproduced below for ease of reference and convenience, Sultenfuss discloses a charging curve 400 for a battery, such as internal battery 171 or PSA battery 174. Charging curve 400 is schematically illustrated and is not drawn to scale or perspective. Charging curve 400 may be implemented by BMU 170, for example, using charging unit 246 (see FIG. 2). Charging curve 400 depicts how a charging current 402 and a charging voltage 404 respond over time to various conditions. Specifically, at time 410, it is assumed that the battery is discharged and is charged by supplying charging current 402 that is constant, given by Imax, which is a maximum charging current. In the constant current charging regime between time 410 and time 412, charging voltage 404 may increase from a low value to a higher value as the SOC for the battery increases. At time 412, charging voltage 404 may approach a maximum value, given by Vmax, and may remain constant after time 412. At about time 412, meanwhile, charging current 402 may begin to decrease as the SOC for the battery increases at a lower rate.  See col. 21, lines 21-41);

    PNG
    media_image1.png
    679
    686
    media_image1.png
    Greyscale

 and modify a setting of the IHS to reduce a power consumption of the IHS in anticipation of the charge event (in Sultenfuss, a boost charging voltage 406. Specifically, charging unit 246 may apply boost charging voltage 406 to improve a charging efficiency, for example, by reducing an amount of electrical power consumed during charging, as compared with supplying constant charging voltage Vmax.  See col. 21, lines 41-47).

	Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art. 
Ascertaining the differences between the prior art and the claims at issue. 
Resolving the level of ordinary skill in the pertinent art. 
Considering objective evidence present in the application indicating obviousness or nonobviousness. 

	Claims 1-8, 12-15, 18 are rejected under pre-AIA  35 U.S.C. § 103 (a) as being unpatentable over Sultenfuss et al. (US No. 9,887,571) in view of Konishi (US Pub No. 2013/0127619).
In order to expedite and avoid piecemeal prosecution, the following rejection is made to the extent that the claims are understood, by considering those elements which are understood and interpreting their function in a manner which is consistent with the recited goals of the claims, and then applying the best available art.
In regard to claim 1, Sultenfuss et al. disclose a method, comprising: receiving a first amount of energy from a power source (i.e. AC powered 146 if figure 1) directed to supporting operation of an Information Handling System (IHS); receiving a second amount of energy from the power source (item 171 of figure 1) directed to charging a battery of the IHS (as shown in Fig. 5, which is reproduced below for ease of reference and convenience, Sultenfuss discloses by determining a first power level at which electrical power is to be consumed by an information handling system when operating in a first operating mode of a plurality of operating modes supported in the information handling system. Each operating mode may have respective performance or power consumption characteristics that are different from each other. For example, the information handling system may consume more power when operating in a high performance operating mode than when operating in other lower performance operating modes. In another example, the information handling system may consume more power when operating in a particular operating mode in order to perform certain tasks, such as charging an internal battery of the information handling system. In some embodiments, determining that the information handling system is operating in the first operating mode may include monitoring a power draw of the information handling system, receiving an indication of a request to enter the first operating mode, or receiving a request for power to be supplied at the first power level.  See col. 21, line 64 through col. 22, line 64);

    PNG
    media_image2.png
    1060
    761
    media_image2.png
    Greyscale

But Sultenfuss et al. do not disclose the step of determining a user's presence state with respect to the IHS; and modifying the first and second amounts in response to the presence state.  However Konishi disclose the step of determining a user's presence state with respect to the IHS (as shown in Fig. 1, which is reproduced below for ease of reference and convenience, Konishi discloses the human presence sensor 1 detects the presence of an object around an electronic apparatus. The human presence sensor 1 includes a distance sensor and/or a motion sensor. The distance sensor detects a distance from the sensor to an object to be detected using infrared rays or ultrasound. In case that an object such as a person is present within a detection coverage of the distance sensor, the distance to the object can be detected to decide that some object is present at the detected distance. The motion sensor detects motion of an object around the sensor using a pyroelectric sensor, a microwave radar or the like. In case that an object such as a person is present within the detection coverage of the motion sensor, motion of the object can be detected to decide that some object is present within the detection coverage of the motion sensor. The human presence sensor 1 may be installed wherever it can detect a presence of an object around an electronic apparatus, and it is not necessary to install it in the electronic apparatus itself.  See para 25, 28);

    PNG
    media_image3.png
    1000
    734
    media_image3.png
    Greyscale

and modifying the first and second amounts in response to the presence state (in Konishi, the human presence sensor 1 includes a distance sensor installed in a lower portion of a display so that a user of the computer is encompassed within the sensing coverage of the sensor. Moreover, the operation input device 2 includes a keyboard and a mouse connected to the computer. The presence decision apparatus 3 and presence decision result output device 4 include a computer(s) including a central processing apparatus and a storage device. The presence decision result output device 4 implements a power-saving function for controlling the condition of a power source of the computer in response to a result of presence decision by the presence decision apparatus 3.  See para 66, 72).  Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Sultenfuss et al. into the teachings of Konishi because each of Sultenfuss et al. and Konishi teach the power sources for the information system. Sultenfuss et al. and Konishi are both attempting to address the power saving for the information system. Further, a person of ordinary skill in the art would have been motivated to combine Sultenfuss et al. with Konishi because combining the prior art elements of Sultenfuss et al. with Konishi according to 
In regard to claim 2, Sultenfuss et al. disclose wherein the power source comprises an alternating current (AC) adapter, a Universal Serial Bus Type-C (USB-C) device, or an induction charging pad (in Sultenfuss, variable power bus 142 is implemented according to an industry standard, such as a Universal Serial Bus (USB), which is developed and supported by the USB Implementers Forum, Inc. (USB IF, www.usb.org). In particular, variable power bus 142 may be implemented as a USB Type-C bus that may support different USB devices, such as USB Type-C devices with USB Type-C connectors. Accordingly, variable power bus 142 may support device detection, interface configuration, communication, and power delivery mechanisms according to the USB Type-C standard.  See col. 10, lines 5-54).
In regard to claim 3, Konishi discloses wherein the user's presence state is selected from the group consisting of: present or absent (in Konishi, the human presence sensor 1 detects the presence of an object around an electronic apparatus. The human presence sensor 1 includes a distance sensor and/or a motion sensor. The distance sensor detects a distance from the sensor to an object to be detected using infrared rays or ultrasound. In case that an object such as a person is present within a detection coverage of the distance sensor, the distance to the object can be detected to decide that some object is present at the detected distance. The motion sensor detects motion of an object around the sensor using a pyroelectric sensor, a microwave radar or the like. In case that an object such as a person is present within the detection coverage of the motion sensor, motion of the object can be detected to decide that some object is present within the detection coverage of the motion sensor. The human presence sensor 1 may be installed wherever it can detect a presence of an object around an electronic apparatus, and it is not necessary to install it in the electronic apparatus itself.  See para 25, 28). Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Sultenfuss et al. into the teachings of Konishi because each of Sultenfuss et al. and Konishi teach the power sources for the information system. Sultenfuss et al. and Konishi are both attempting to address the power saving for the information system. Further, a person of ordinary skill in the art would have been motivated to combine Sultenfuss et al. with Konishi because combining the prior art elements of Sultenfuss et al. with Konishi according to known methods would have yielded predictable results, using the techniques of Sultenfuss et al. would have improved Konishi in the same way, and applying the techniques of Sultenfuss et al. to improve Konishi would have yielded predictable results (e.g. there are continuing efforts to make the system as such more efficient, to improve it and to make it cheaper and to improve the power consumptions of the information system). [See MPEP 2143].
In regard to claim 4, Konishi discloses wherein the user is absent, and wherein modifying the first and second amounts comprises increasing the second amount and decreasing the first amount (in Konishi, the human presence sensor 1 includes a distance sensor installed in a lower portion of a display so that a user of the computer is encompassed within the sensing coverage of the sensor. Moreover, the operation input device 2 includes a keyboard and a mouse connected to the computer. The presence decision apparatus 3 and presence decision result output device 4 include a computer(s) including a central processing apparatus and a storage device. The presence decision result output device 4 implements a power-saving function for controlling the condition of a power source of the computer in response to a result of presence decision by the presence decision apparatus 3.  See para 66, 72).  Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Sultenfuss et al. into the teachings of Konishi because each of Sultenfuss et al. and Konishi teach the power sources for the information system. Sultenfuss et al. and Konishi are both attempting to address the power saving for the information system. Further, a person of ordinary skill in the art would have been motivated to combine Sultenfuss et al. with Konishi because combining the prior art elements of Sultenfuss et al. with Konishi according to known methods would have yielded predictable results, using the techniques of Sultenfuss et al. would have improved 
In regard to claim 5, Konishi discloses further at least one of: reducing a maximum clock speed of a component of the IHS, placing a component of the IHS in standby, turning off a component of the IHS, dimming a component of the IHS, or shutting down an executed application (in Konishi, the human presence sensor 1 includes a distance sensor installed in a lower portion of a display so that a user of the computer is encompassed within the sensing coverage of the sensor. Moreover, the operation input device 2 includes a keyboard and a mouse connected to the computer. The presence decision apparatus 3 and presence decision result output device 4 include a computer(s) including a central processing apparatus and a storage device. The presence decision result output device 4 implements a power-saving function for controlling the condition of a power source of the computer in response to a result of presence decision by the presence decision apparatus 3.  See para 66, 72).  Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Sultenfuss et al. into the teachings of Konishi because each of Sultenfuss et al. and Konishi teach the power sources for the information system. Sultenfuss et al. and Konishi are both attempting to address the power saving for the information system. Further, a person of ordinary skill in the art would have been motivated to combine Sultenfuss et al. with Konishi because combining the prior art elements of 
In regard to claim 6, Konishi discloses wherein the user is present, and wherein modifying the first and second amounts comprises increasing the first amount and decreasing the second amount (in Konishi, the human presence sensor 1 includes a distance sensor installed in a lower portion of a display so that a user of the computer is encompassed within the sensing coverage of the sensor. Moreover, the operation input device 2 includes a keyboard and a mouse connected to the computer. The presence decision apparatus 3 and presence decision result output device 4 include a computer(s) including a central processing apparatus and a storage device. The presence decision result output device 4 implements a power-saving function for controlling the condition of a power source of the computer in response to a result of presence decision by the presence decision apparatus 3.  See para 66, 72).  Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Sultenfuss et al. into the teachings of Konishi because each of Sultenfuss et al. and Konishi teach the power sources for the information system. Sultenfuss et al. and Konishi are both attempting to address the power saving for the information system. Further, a person of ordinary skill in the art would have been motivated to combine Sultenfuss et al. with 
In regard to claim 7, Konishi discloses further at least one of: increasing a maximum a clock speed of a component of the IHS, removing a component of the IHS from standby, turning on a component of the IHS, or brightening a component of the HIS (in Konishi, the human presence sensor 1 includes a distance sensor installed in a lower portion of a display so that a user of the computer is encompassed within the sensing coverage of the sensor. Moreover, the operation input device 2 includes a keyboard and a mouse connected to the computer. The presence decision apparatus 3 and presence decision result output device 4 include a computer(s) including a central processing apparatus and a storage device. The presence decision result output device 4 implements a power-saving function for controlling the condition of a power source of the computer in response to a result of presence decision by the presence decision apparatus 3.  See para 66, 72).  Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Sultenfuss et al. into the teachings of Konishi because each of Sultenfuss et al. and Konishi teach the power sources for the information system. Sultenfuss et al. and Konishi are both attempting to address the power saving for the information system. Further, a person of ordinary 
In regard to claim 8, Konishi discloses wherein the presence state is selected from the group consisting of: near-field, mid-filed, and far-field (in Konishi, the human presence sensor 1 is a distance sensor, the determined decision parameter may be a threshold (distance), for example, for use in the decision at Step B5 in FIG. 3 (decision as to whether any object is present within the detection coverage of the sensor). In this case, a value of the detected data included in the history that indicates a farthest distance from the sensor, or a median or an average of the detected data included in the history may be determined as the decision parameter. Alternatively, in case that the human presence sensor 1 is a motion sensor such as a pyroelectric sensor, the decision parameter to be determined may be a threshold (intensity of motion) for use in the decision at Step B4 in FIG. 3 (decision as to whether motion of an object to be detected is found within the detection coverage of the sensor). In this case, detected data included in the history indicating that motion of an object to be detected is weakest, or a median or an average of the detected data included in the history may be determined as the decision parameter.  See para 60).
In regard to claim 14, Sultenfuss et al. disclose wherein the IHS component comprises a Battery Management Unit (BMU) (item 170 of figure 1) or a Central Processing Unit (CPU) (in Sultenfuss, within embedded controller 180 is power control 148, which may be responsible for managing electrical power connections between power storage adapter 172, internal BMU 170-1, and to portable information handling system 100. In some embodiments, power control 148 may be implemented as a separate controller external to embedded controller 180.  See col. 9, lines 33-54).
In regard to claim 15, Sultenfuss et al. disclose an Information Handling System (IHS), comprising: a processor; and a memory coupled to the processor, the memory having program instructions stored thereon that, upon execution by the processor, cause the IHS to: receive a first amount of energy from a power source directed to supporting operation of the IHS; receive a second amount of energy from the power source directed to charging a battery of the IHS (as shown in Fig. 1, which is reproduced below for ease of reference and convenience, Sultenfuss discloses by determining a first power level at which electrical power is to be consumed by an information handling system when operating in a first operating mode of a plurality of operating modes supported in the information handling system. Each operating mode may have respective performance or power consumption characteristics that are different from each other. For example, the information handling system may consume more power when operating in a high performance operating mode than when operating in other lower performance operating modes. In another example, the information handling system may consume more power when operating in a particular operating mode in order to perform certain tasks, such as charging an internal battery of the information handling system. In some embodiments, determining that the information handling system is operating in the first operating mode may include monitoring a power draw of the information handling system, receiving an indication of a request to enter the first operating mode, or receiving a request for power to be supplied at the first power level.  See col. 21, line 64 through col. 22, line 64);

    PNG
    media_image2.png
    1060
    761
    media_image2.png
    Greyscale

But Sultenfuss et al. do not disclose the step of determining a user's presence state with respect to the IHS; and modifying the first and second amounts in response to the presence state.  However Konishi disclose the step of determining a user's presence state with respect to the IHS (as shown in Fig. 1, which is reproduced below for ease of reference and convenience, Konishi discloses the human presence sensor 1 detects the presence of an object around an electronic apparatus. The human presence sensor 1 includes a distance sensor and/or a motion sensor. The distance sensor detects a distance from the sensor to an object to be detected using infrared rays or ultrasound. In case that an object such as a person is present within a detection coverage of the distance sensor, the distance to the object can be detected to decide that some object is present at the detected distance. The motion sensor detects motion of an object around the sensor using a pyroelectric sensor, a microwave radar or the like. In case that an object such as a person is present within the detection coverage of the motion sensor, motion of the object can be detected to decide that some object is present within the detection coverage of the motion sensor. The human presence sensor 1 may be installed wherever it can detect a presence of an object around an electronic apparatus, and it is not necessary to install it in the electronic apparatus itself.  See para 25, 28);

    PNG
    media_image3.png
    1000
    734
    media_image3.png
    Greyscale

and modifying the first and second amounts in response to the presence state (in Konishi, the human presence sensor 1 includes a distance sensor installed in a lower portion of a display so that a user of the computer is encompassed within the sensing coverage of the sensor. Moreover, the operation input device 2 includes a keyboard and a mouse connected to the computer. The presence decision apparatus 3 and presence decision result output device 4 include a computer(s) including a central processing apparatus and a storage device. The presence decision result output device 4 implements a power-saving function for controlling the condition of a power source of the computer in response to a result of presence decision by the presence decision apparatus 3.  See para 66, 72).  Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Sultenfuss et al. into the teachings of Konishi because each of Sultenfuss et al. and Konishi teach the power sources for the information system. Sultenfuss et al. and Konishi are both attempting to address the power .

Allowable Subject Matter
	Claims 9-11, 16-17, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is an Examiner's statement of reasons for the indication of allowable subject matter:  Claims 9-10, 16-17, 19-20 are allowable over the prior art of record because the prior arts, cited in its entirety, or in combination, do not teach
	wherein the user is present, and wherein modifying the first and second amounts comprises increasing the second amount and decreasing the first amount at a rate proportional to the user's distance from the IHS (claim 9);

in response to the user being present with respect to the IHS and a level of the battery dropping below a selected threshold, increasing the second amount and decreasing the first amount at a first rate; and in response to the user being absent with respect to the IHS and the level of the battery dropping below the selected threshold, increasing the second amount and decreasing the first amount at a second rate higher than the first rate (claims 12, 17, 20);
in response to the user being present with respect to the IHS, setting a rate of data collection from an IHS component at a first rate; and in response to the user being absent with respect to the IHS, setting the rate of data collection at a second rate higher than the first rate (claim 13).
Conclusion
	Claims 1-8, 12-15, 18 are rejected.  Claims 9-11, 16-17, 19-20 are objected.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Raymond Phan, whose telephone number is (571) 272-3630.  The examiner can normally be reached on Monday-Friday from 6:30AM- 4:00PM.  The Group Fax No. (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [raymond.phan@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hop://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 central telephone number is (571) 272-2100.


/RAYMOND N PHAN/
Primary Examiner, Art Unit 2186